DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed 09/03/2019 is/are objected to because:  
 The two images in each of Figures 1-5 should be individually labelled -- e.g., Figure 1A and 1B, Figure 2A and 2B, Figure 3A and 3B, etc. --  and the corresponding changes throughout in the specification to clearly link the described feature with the specific image.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is/are objected to because of the following informalities: 
The two images in each of Figures 1-5 should be individually labelled -- e.g., Figure 1A and 1B, Figure 2A and 2B, Figure 3A and 3B, etc. --  and the corresponding changes throughout in the specification to clearly link the described feature with the specific image.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 7 are vague and indefinite because the phrase “0.5 wt% to 5.0 wt% of polybenzimidazole” is confusing and unclear.  It is unclear whether the percentage is based on the previously recited “amorphous polybenzimidazole” in the porous film or some other polybenzimidazole.  The claim should be amended to clarify the basis of the percentage -- e.g., “0.5 wt% to 5.0 wt% of the amorphous polybenzimidazole” or “0.5 wt% to 5.0 wt% of the polybenzimidazole in the porous film”.
 	Claims 3, 9-10 are vague and indefinite because the phrase “mixtures or combinations thereof” is redundant.  The claim should be amended to remove the redundancy -- e.g., “and mixtures thereof” or “and combinations thereof”.
 	Claim 7 is vague and indefinite because the claim and the specification fails to provide adequate criteria for determining what constitutes a “suitable” solvent.  Suitable for what purpose or to achieve what function? -- e.g., suitability for achieving uniform dispersion? suitability for achieving full or partial dissolution?  suitability for casting on a particular substrate?  suitability for thermal stability? suitability to achieve a particular viscosity?
 	Claims 2, 4-6, 8 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HAN ET AL (US 2016/0254558).
 	HAN ET AL ‘558 discloses a polybenzimidazole membrane comprising:
(i) 100 parts of a polybenzimidazole polymer containing at least one unit represented by Chemical Formula 1-4 (e.g., 2,2’-(m-phenylene)-5,5’-bisbenzimidazole; 2,5-benzimidazole; etc.);

(ii) 1-50 parts of carbon black (corresponding to the recited “filler”);

(iii) 0.1-30 parts of silica-based metal-grafted filler (alternatively corresponding to the recited “filler”).

The membrane has a fibrous structure (corresponding to the recited “porous film”) and can be formed by: forming a polybenzimidazole polymer solution by dissolving the polybenzimidazole polymer with a solvent (e.g., methanesulfonic acid, etc.); incorporating the fillers into the polymer solution; casting the polymer solution to form a porous membrane.  (entire document, e.g., paragraph 0001, 0009-0010, 0034-0036, 0043-0046, 0047-0051, 0077, etc.) 
 	Regarding claims 1-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate minor amounts of one or more filler(s) in the fibrous (i.e., porous) polybenzimidazole membrane of HAN ET AL ‘558 in order to adjust the porosity and the contact area with acidic solutions used in fuel cell applications.  
 	Further regarding claim 1, because the polybenzimidazole membrane of HAN ET AL ‘558 are formed by casting and do not appear to experience crystallization, the Examiner has reason to believe that the polybenzimidazole membrane of HAN ET AL ‘558 is non-crystalline (i.e., amorphous) as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 4, one of ordinary skill in the art would have selected the thickness of the polybenzimidazole membranes of HAN ET AL ‘558 depending on the particular structure and chemistry of a given fuel cell design.
	 Regarding claim 6, one of ordinary skill in the art would have selected the bulk resistance of the polybenzimidazole membranes of HAN ET AL ‘558 depending on the particular structure and chemistry of a given fuel cell design.

Claims 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HAN ET AL (US 2016/0254558),
 	as applied to claim 1,
 	and further in view of SOEHNGEN (US 4,828,699).
 	SOEHNGEN ‘699 discloses that it is well known in the art to form polybenzimidazole membranes by forming coating or casting solutions using known solvents (e.g., N,N-dimethyl acetamide; N,N-dimethyl formamide; dimethyl sulfoxide; N-methyl-2-pyrrolidone; etc.).  The reference further discloses that it is well known in the art to form polybenzimidazole membranes by casting polybenzimidazole solutions on a substrate (e.g., glass plate, etc.) to form films with typical thicknesses of 0.2-30 mils (preferably 0.5-4 mils, and more preferably 1-2 mils). The reference further discloses that it is known in the art to incorporate additives into polybenzimidazole solutions prior to casting.  (line 28-61, col. 2; 10-40, col. 5; line 39-46, col. 6; line 51, col. 7 to line 15, col. 8; line 22-30, col. 9; etc.) 
 	Regarding claims 4, 7-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known solvents as suggested by SOEHNGEN ‘699 to form the polybenzimidazole polymer solutions of HAN ET AL ‘558 having conventional thicknesses.
 	Further regarding claim 7, one of ordinary skill in the art would have selected the temperature and duration of stirring of the polybenzimidazole polymer solutions of HAN ET AL ‘558 in order to obtain thorough dissolution and distribution of the polybenzimidazole polymer in the solution.
 	Further regarding claim 7, one of ordinary skill in the art would have incorporated the fillers during the preparation (i.e., heating and stirring) of the polybenzimidazole polymer solutions of HAN ET AL ‘558 as suggested in SOEHNGEN ‘699 in order to ensure uniform distribution of the fillers throughout the polybenzimidazole membrane of HAN ET AL ‘558.

*    *    *

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
CN 105789521 (GUO-CN ‘521),
in view of MURAOKA ET AL (US 5,834,112)
and in view of YAGI ET AL (US 5,882,518) or YOUNG ET AL (US 5,665,488).
 	GUO-CN ‘521 discloses microporous polybenzimidazole membranes, wherein the microporous membranes are formed by: dissolving polybenzimidazole into solvent (e.g., dimethyl sulfoxide, N,N-dimethyl acetamide) to form a solution; and casting the solution into a film.  With electrolytes, the microporous polybenzimidazole membranes can exhibit conductivities ranging from 0.082-30 mS/cm. (entire document, e.g., paragraph 0008-0011, 0026, 0029-0031, 0044-0048, etc.)  However, the reference does not specifically discuss the use of fillers. 
 	KHARUL ET AL ‘467 discloses that it is well known in the art to incorporate additives into polybenzimidazole membrane used as separators. (paragraph 0001, 0029, 0055, etc.)
 	MURAOKA ET AL ‘112 discloses that it is well known in the art to utilize inorganic particles (e.g., silicon dioxide, calcium carbonate, etc.) as lubricants in porous membranes used for battery separators.  The reference further discloses that ionic conductivity of the porous members depends on the kind and amount of electrolyte used, with typical ion conductivities of 0.1 mS/cm or more. (line 15-28, col. 1; line 17-30, col. 2; line 1-5, 34-41, col. 6; etc.)
	YAGI ET AL ‘518 discloses that it is well known in the art to incorporate additives (e.g., antiblocking agents, lubricants, etc.) in minor amounts (e.g., preferably less than 5 wt%) in microporous membranes used as battery separators. (line 6-10, col. 1; line 21-27, col. 5; etc.)
	YOUNG ET AL ‘488 discloses that it is well known in the art to incorporate additives (e.g., lubricants, etc.) in minor amounts (e.g., less than 2 wt%) in microporous membranes used as battery separators. (line 36-48, col. 2; etc.)
	Regarding claims 1, 3, 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective minor amounts of known additives as suggested by KHARUL ET AL ‘467 such as inorganic particles (corresponding to the recited “filler”) as suggested in MURAOKA ET AL ‘112 in typical amounts of less than 5 wt% as suggested by YAGI ET AL ‘518 (or less than 2 wt% as suggested by YOUNG ET AL ‘488) in the microporous polybenzimidazole membranes of GUO-CN ‘521 in order to provide improved handling properties.
	Further regarding claim 1, because the microporous polybenzimidazole membranes of GUO-CN ‘521 are formed by casting and there is no mention of crystallization or crystallinity, the Examiner has reason to believe that the polybenzimidazole membranes of GUO-CN ‘521 is non-crystalline (i.e., amorphous) as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 2, one of ordinary skill in the art would have utilized known polybenzimidazole-type polymers (e.g., containing 2,2’-(m-phenylene)-5,5’-bisbenzimidazole and/or 2,5-benzimidazole repeat units; etc.) as the polybenzimidazole resin used to form the microporous polybenzimidazole membranes of GUO-CN ‘521.
 	Regarding claim 4, one of ordinary skill in the art would have selected the thickness of the microporous polybenzimidazole membranes of GUO-CN ‘521 depending on the particular structure and chemistry of a given battery cell design.
	 Regarding claim 6, one of ordinary skill in the art would have selected the bulk resistance of the microporous polybenzimidazole membranes of GUO-CN ‘521 depending on the particular structure and chemistry of a given battery cell design.

Claims 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	CN 105789521 (GUO-CN ‘521), in view of MURAOKA ET AL (US 5,834,112), and in view of YAGI ET AL (US 5,882,518) or YOUNG ET AL (US 5,665,488),
 	as applied to claim 1,
 	and further in view of SOEHNGEN (US 4,828,699).
 	SOEHNGEN ‘699 discloses that it is well known in the art to form porous polybenzimidazole membranes by forming coating or casting solutions using known solvents (e.g., N,N-dimethyl acetamide; N,N-dimethyl formamide; dimethyl sulfoxide; N-methyl-2-pyrrolidone; etc.).  The reference further discloses that it is well known in the art to form polybenzimidazole membranes by casting polybenzimidazole solutions on a substrate (e.g., glass plate, etc.) to form films with typical thicknesses of 0.2-30 mils (preferably 0.5-4 mils, and more preferably 1-2 mils). The reference further discloses that it is known in the art to incorporate additives into polybenzimidazole solutions prior to casting.  (line 28-61, col. 2; 10-40, col. 5; line 39-46, col. 6; line 51, col. 7 to line 15, col. 8; line 22-30, col. 9; etc.)
 	Regarding claims 4, 7-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known casting methods and casting substrates as suggested by SOEHNGEN ‘699 to form the microporous polybenzimidazole membranes of GUO-CN ‘521 having conventional thicknesses.
 	Further regarding claim 7, one of ordinary skill in the art would have selected the temperature and duration of stirring of the polybenzimidazole-containing solutions of GUO-CN ‘521 in order to obtain thorough dissolution and distribution of the polybenzimidazole polymer in the solution.
 	Further regarding claim 7, one of ordinary skill in the art would have incorporated performance-enhancing additives (e.g., the lubricant particles of MURAOKA ET AL ‘112) during the preparation (i.e., heating and stirring) of the polybenzimidazole-containing solutions of GUO-CN ‘521 as suggested in SOEHNGEN ‘699 in order to ensure uniform distribution of the fillers throughout the microporous polybenzimidazole membranes of GUO-CN ‘521. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JP 2003-282591 and CHANNU ET AL (US 2018/0309106) and NAKAGIRI ET AL (US 2012/0237832) disclose porous polybenzimidazole membranes.
 	NAGAMATSU ET AL (US 2012/0283368) disclose calcium carbonate fillers for battery separators.
 	CHUNG ET AL (US 5,208,298) and CABASSO ET AL (US 2004/0028976) and KIM ET AL (US 2005/0113469) disclose the production of polybenzimidazole films using solution-casting.
 	HAN ET AL (US 2013/0236798) and SHI ET AL (US 2017/0062785) disclose microporous membranes containing inorganic fillers.
 	HASHIMOTO ET AL (US 6,048,607) disclose porous films containing additives.
	NAGAMATSU ET AL (US 2009/0030100) and SHIMIZU ET AL (US 2008/0182933) disclose porous resin films containing inorganic filler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen, whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787